Title: General Orders, 22 June 1783
From: Washington, George
To: 


                  
                      Sunday June 22d 1783
                     Parole Ghent
                     Countersigns Haverstraw—Illinois
                  
                  When the Troops move off the Ground a surgeon or Mate will remain with the sick of each regiment for a day or two untill the Hutts can be made ready to receive them.  a sufficient number of orderly men to take care of the sick must also remain with them.
               